     Case 19-17699          Doc 21    Filed 07/17/19 Entered 07/17/19 17:10:30                 Desc Renotice
                                      Confirmation Hearing Page 1 of 1
RENCNHRG

                                   United States Bankruptcy Court
                                            Northern District of Illinois
                                                 Eastern Division
                                                 219 S Dearborn
                                                    7th Floor
                                                Chicago, IL 60604


In Re:
                                                             Case No. 19−17699
                                                             :
Kenneth D Mercer JR                                          Chapter : 13
5690 Brentwood Drive                                         Judge :   Jacqueline P. Cox
Hoffman Estates, IL 60192
SSN: xxx−xx−6691 EIN: N.A.




Debtor's Attorney:                                       Trustee:
David H Cutler                                           Tom Vaughn
Cutler & Associates, Ltd.                                55 E. Monroe Street, Suite 3850
4131 Main St.                                            Chicago, IL 60603
Skokie, IL 60076
                                                         312 294−5900
847−673−8600




                              RENOTICE CONFIRMATION HEARING
                       Please take notice that the confirmation hearing date has been reset for:

                                           August 19, 2019 10:30 AM
                              219 South Dearborn, Courtroom 680, Chicago, IL 60604




                                                           For the Court,




Dated: July 17, 2019                                       Jeffrey P. Allsteadt , Clerk
                                                           United States Bankruptcy Court
